Hammond, J.
Even if it be assumed in favor of the plaintiff that the declaration sufficiently avers that the defendant represented to the plaintiff that she desired to purchase the plaintiff’s lodging house for $600 and desired to obtain a lease of the house from the plaintiff’s landlord, that relying upon such representations and induced thereby the plaintiff procured for the defendant the desired lease, that the representation that the defendant desired to purchase the lodging house for $600 was a false and fraudulent statement of the defendant’s desire, which the defendant then well knew, and that the plaintiff has been thereby dispossessed of the house to her great damage, there is nevertheless one fatal objection to the plaintiff’s case.
The representation that the defendant desired to purchase the lodging house for $600 was too indefinite and too remote to be a *370material representation. The declaration nowhere avers that the plaintiff would have sold her lodging house for that sum, or that the defendant had agreed to buy it at that price, or indeed at any price. The mere desire of the defendant, standing alone, unconnected with any agreement to purchase and going no further than a desire is an immaterial circumstance, and the plaintiff in relying upon it can gain no cause of action.

Demurrer sustained.